Exhibit 10.8

 

HELIOS AND MATHESON ANALYTICS INC.
Empire State Building
350 5th Avenue
New York, New York 10118

 

 

 

 

February 7, 2017

 

 

Hudson Bay Master Fund Ltd.

777 Third Avenue, 30th Floor

New York, NY 10017

Attention: Yoav Roth

 

Re:     Conversion Price Reduction

 

Dear Sirs:

 

Reference is hereby made to that certain Securities Purchase Agreement, dated
December 1, 2016, by and among Helios and Matheson Analytics Inc., a Delaware
corporation (the “Company”), the investor signatory hereto (“you” or the
“Investor”) and certain other buyers signatory thereto (the “Securities Purchase
Agreement”), pursuant to which you acquired, among other things, senior secured
convertible note (the “Notes”) convertible into shares of Common Stock (as
defined in the Securities Purchase Agreement). Capitalized terms not defined
herein shall have the meaning as set forth in the Securities Purchase Agreement
or the Notea, as applicable.

 

Pursuant to Section 7(e) of the Notes, we hereby provide you with notice that
the Company desires your consent pursuant to Section 7(e) of the Notes, to lower
the Conversion Price of your Notes for each date after the Effective Time (as
defined below) (each, a “Conversion Price Reduction”), effective (the “Effective
Time”) as of the later of (x) the prepayment by you of $3,000,000 in aggregate
principal amount outstanding under your Investor Note (the “Prepayment”), and
(y) the time of your execution of this letter, to $4.00 (as adjusted for stock
splits, stock dividends, stock combinations, recapitalizations and similar
events, the “New Alternate Conversion Price”). Please execute this letter in the
signature block below if you consent to the Company effecting the Conversion
Price Reduction.

 

 
 

--------------------------------------------------------------------------------

 

 

The Company shall, on or before 8:30 a.m., New York City time, on the first
business day after the date of this letter, issue a press release and Current
Report on Form 8-K disclosing all material terms of the transactions
contemplated hereby and attaching the form of this letter as an exhibit thereto
(collectively with all exhibits attached thereto, the “8-K Filing”). From and
after the issuance of the 8-K Filing, the Investor shall not be in possession of
any material, nonpublic information received from the Company or any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any letter,
whether written or oral, between the Company, any of its subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Investor or any of its affiliates, on the other hand, shall
terminate and be of no further force or effect. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.

 

The Company shall reimburse Kelley Drye & Warren LLP for all reasonable costs
and expenses incurred by it in connection with preparing and delivering this
letter (including, without limitation, all reasonable legal fees and
disbursements in connection therewith, and due diligence in connection with the
transactions contemplated thereby).

 

Section 9 of the Securities Purchase Agreement is hereby incorporated by
reference herein, mutatis mutandis.

 

You are hereby instructed to wire the Prepayment to Zone Technologies, Inc., a
wholly-owned subsidiary of the Company, in accordance with the instructions set
forth below:

 

JP Morgan Chase Bank, NA

Routing/Transit 267084131

Account #781523118

For credit to the account of:

Zone Technologies, Inc.

1746 East Silver Star Road

Suite 356

Ocoee, FL 34761

Please direct advice of wire to:

ltumolo@redzonemap.com

 

 
 

--------------------------------------------------------------------------------

 

 

If you have any questions regarding the foregoing, please feel free to contact
Stuart Benson at 646.780.0044 or by email to sbenson@hmny.com.

 

 

Sincerely,

 

       

HELIOS AND MATHESON ANALYTICS INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart Benson

 

 

 

Name: Stuart Benson

 

 

 

Title: Chief Financial Officer

 

       

Agreed to and Acknowledged:

 

HUDSON BAY MASTER FUND LTD

 

 

 

By:     /s/ Yoav Roth                                                 

        Name: Yoav Roth

Title: Authorized Signatory

 

 